NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


PETIA B. TENEV,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D14-1570
                                             )
DEPARTMENT OF LAW                            )
ENFORCEMENT,                                 )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 3, 2014.

Appeal from the Circuit Court for Pinellas
County; Pamela A.M. Campbell, Judge.

Petia B. Tenev, pro se.

Grace A. Jaye, Assistant General Counsel,
Florida Department of Law Enforcement,
Tallahassee, for Appellee.



CRENSHAW, Judge.

             Petia Tenev appeals the dismissal of her petition for mandamus. Because

the court erred in concluding that mandamus was improper based on Tenev's failure to

seek internal review from the Florida Department of Law Enforcement, we reverse.
              Tenev filed an application for certification of eligibility for expunction with

the Florida Department of Law Enforcement. Concluding that she was ineligible for

expunction based on extant adjudications of guilt, the Department denied her the

certificate. The Department's denial letter, based upon our holding in Rowell v. State,

700 So. 2d 1242, 1243-44 (Fla. 2d DCA 1997), informed Tenev that challenges to her

criminal history record based on incompleteness or factual error needed to be appealed

internally but that if she was challenging the Department's legal conclusion, she should

seek review in the circuit court by motion or by writ.

              Thereafter, Tenev timely filed a petition for writ of mandamus in the circuit

court asserting the Department's legal error. In her petition, Tenev stated that over a

decade ago, she was arrested for felony driving while license suspended or revoked

(DWLSR). She attached the circuit court order that dismissed that charge because the

State could only establish two prior moving violations (noncriminal infractions) and not

criminal convictions. Because that charge was dismissed, Tenev argued in her

mandamus petition that the Department legally erred in treating her DWLSR as a felony,

precluding issuance of the certificate of eligibility for her expunction. The circuit court

concluded it could not entertain the petition, stating that Tenev needed to appeal the

Department's conclusion internally. Tenev appealed that dismissal. The Department

concedes that because Tenev seeks to challenge a legal conclusion, the petition for writ

of mandamus was indeed the proper vehicle for Tenev to seek review and that

dismissal of the petition was error.

              The court erred in dismissing the petition for writ of mandamus. On

remand, the court shall consider Tenev's claims on the merits.



                                             -2-
           Reversed and remanded with directions.


NORTHCUTT and LaROSE, JJ., Concur.




                                     -3-